UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1254



NASSER HASSAN,

                                              Plaintiff - Appellant,

          versus


L. A. HEDRICK; S. B. MASON; C. W. TAGGERT; Z.
D. TAYLOR; J. M. TRAVIS,

                                            Defendants - Appellees,

          and


STAN G. BARRY; JOHN/JANE        DOES,   ##1-10;
JOHN/JANE DOES, ##11-20,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-00385-TSE-LO)


Submitted:   February 5, 2007           Decided:    February 26, 2007


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nasser Hassan, Appellant Pro Se. Alexander Francuzenko, O’CONNELL,
O’CONNELL & SARSFIELD, Rockville, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Nasser   Hassan   appeals   the   district    court’s    orders

entering judgment in accordance with a jury verdict and granting

summary judgment in favor of another defendant.        We have reviewed

the record and find no reversible error.        Accordingly, we deny

Hassan’s motion to remand and affirm.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                - 3 -